19-13895-jlg    Doc 289      Filed 07/08/20 Entered 07/08/20 17:23:59               Main Document
                                          Pg 1 of 2

                       EMMET, MARVIN & MARTIN, LLP
                                   COUNSELLORS AT LAW
                                                                                                     John Dellaportas
                                    120 Broadway 32nd Floor                                                   Partner
                                  New York, New York 10271                                          Tel: 212-238-3092
                                         212-238-3000                       Fax: 212-238-3100 Fax (alt.) 212-406-6953
                                                                                       jdellaportas@emmetmarvin.com
                                     www.emmetmarvin.com


                                                  July 8, 2020
   Via ECF

   Honorable James J. Garrity, Jr.
   U.S. Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE: In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

            Our firm represents judgment creditor Sagi Genger. We write in response to the
   latest letter from Eric Herschmann filed earlier this afternoon (Doc. 288).

          We note at the outset that, yet again, Mr. Herschmann has burdened the Court with
   various discovery complaints without first attempting to raise them with me or my firm.
   Had he done so, we would have advised him as follows:

          •    In his paragraph #4, Mr. Herschmann writes that: “Dellaportas has
               disseminated a series of highly sensitive documents to the parties in this
               case that I produced on an Attorneys’ Eyes Only basis ….” We provided
               those materials (specifically, property records relating to the debtor’s
               home in Tel Aviv) only to counsel of record, in response to the Trustee’s
               discovery demand for post-judgment discovery materials. “Attorney’s
               eyes only” materials may be produced to attorneys.

          •    In his paragraph #3, Mr. Herschmann writes that: “Dellaportas and his
               court reporter have made available to all parties the transcript of the
               deposition that Dellaportas took of me last week concerning the
               premarital agreement.” I sent the transcript to no other party. Further,
               before questioning Mr. Herschmann on the matter, I insisted all other
               parties be excused from the deposition. To the extent his counsel failed
               to instruct the third-party reporter how they wanted the excerpt handled,
               or to whom to send it and not send it, we have no knowledge of that.
               Neither Dalia’s nor Mr. Oldner’s counsel ordered the transcript, so the
               only parties who might have ordered it were Mr. Herschmann’s own co-
               signatories on his April 17, 2020 status report (Doc. 237).



                             NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 289     Filed 07/08/20 Entered 07/08/20 17:23:59             Main Document
                                         Pg 2 of 2

   EMMET, MARVIN & MARTIN,    LLP                                                             2


          •    In his paragraph #2, Mr. Herschmann writes that: “they disseminated
               copies of Orly Genger’s confidential [2019 post-judgment deposition]
               testimony regarding the premarital agreement.” The deposition--
               which, as noted above, was among the materials demanded by the
               Trustee--was marked “Confidential” under the Protective Order, and
               was produced only to counsel of record. That is how such testimony is
               supposed to be handled under the Protective Order.

          •    In his paragraph #1, Mr. Herschmann writes that: “On June 26, 2020,
               they disseminated copies of my confidential premarital agreement to the
               parties in this case…” As noted, we were served with literally hundreds
               of documents requests by the Trustee and other parties, and required
               within short order to produce over 33,000 pages of materials. Although
               we weeded out the document from our main production, it had also
               marked as a deposition exhibit and was inadvertently overlooked. Now
               that we have been notified of the error (from Mr. Herschmann’s letter
               to the Court), we are taking measures to correct it.

          Lastly, Mr. Herschmann complains again that the former Trustee sent the current
   Trustee a copy of the debtor’s redacted premarital agreement. As noted, under Section
   107(c)(3)(a) of the Bankruptcy Code, the “trustee … shall have full access to all
   information contained in any paper filed or submitted in a case under this title,” and so any
   disclosure to the Trustee and her counsel is expressly permitted by the Code.

          The same cannot be said for Mr. Genger’s confidential medical record marked
   “UNDER SEAL” in the state court action, which Mr. Herschmann or his firm gave to the
   former Chapter 7 Trustee, Ron Satija, and his counsel, Brian Cummings. To date, we still
   have received no explanation from Mr. Herschmann as to how and why this occurred. (The
   document was marked “Under Seal” on its cover and the pdf includes “UNDER SEAL” in
   its name, so there is little chance this was inadvertent.) Unlike the debtor’s redacted
   premarital agreement, which Judge Freeman ordered to be produced without “Attorney’s
   Eyes Only” protection (we voluntarily agreed to additional protection in this case only at
   Mr. Herschmann’s request), this medical record is extremely sensitive, irrelevant to the
   proceedings, and never should have seen the light of day.

          We thank the Court for its consideration.

                                                 Sincerely,


                                                 John Dellaportas

   cc:    All Counsel of Record (via ECF)
